FILED
                                                                         United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                             Tenth Circuit

                             FOR THE TENTH CIRCUIT                            February 13, 2018
                         _________________________________
                                                                             Elisabeth A. Shumaker
                                                                                 Clerk of Court
RON GATEWOOD,

      Plaintiff - Appellant,
                                                               No. 18-1023
v.                                                    (D.C. No. 1:17-CV-02796-LTB)
                                                                 (D. Colo.)
VA GOV. COMPENSATION,

      Defendant - Appellee.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before PHILLIPS, McKAY, and BALDOCK, Circuit Judges.
                   _________________________________

       In November 2017, Plaintiff Ron Gatewood, a pro se litigant, filed a Title VII

complaint in the District of Colorado. Plaintiff named “VA GOV. Compensation,”

Barbara Martinez, and “Field Offices” as Defendants but did not allege any facts

suggesting Plaintiff was or ever had been an employee of any of these Defendants.

Magistrate Judge Gordon P. Gallagher determined this complaint failed to comply with

Fed. R. Civ. P. 8, as Plaintiff did not set forth a short and plain statement of the facts

showing he was entitled to relief, and noted to Plaintiff that Title VII only applies in the

employment context. Magistrate Judge Gallagher ordered Plaintiff to file an amendment

complaint that satisfied Rule 8 within thirty days.

       *
         This order is not binding precedent except under the doctrines of law of the case,
res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       In December 2017, Plaintiff filed an amended complaint, this time naming “VA-

Gov-Compendsation [sic], et al.” as Defendants. In this amended complaint, Plaintiff

alleged his first claim of relief was “For The Comp-pension pension-ret-vet age 60 Sept

2018. Gatewood u.s. VA-Gov-Compendsation et. al. For the record the VA Gov. in

violated a congressional fed circuit app. last ten years.” His second claim of relief stated,

“With unlawful employment practices. Under Title VII discrimination acts. Pro-se attah

8pages civil rights act 42 USC-&2000. in violateion of VA-Gov-Compendsation claim.

All final mandate for judgement award.”              On January 10, 2018, the district court

dismissed the complaint without prejudice because it was “unintelligible and fail[ed] to

comply with the pleading requirements of Rule 8.” The district court entered judgment,

and Plaintiff filed a timely notice of appeal.

       “A pro se litigant’s pleadings are to be construed liberally and held to a less

stringent standard than formal pleadings drafted by lawyers.” Hall v. Bellmon, 935 F.2d

1106, 1110 (10th Cir. 1991).        At the same time, this Court “cannot take on the

responsibility of serving as the litigant’s attorney in constructing arguments and

searching the record.” Garrett v. Selby Connor Maddux & Janer, 425 F.3d 836, 840

(10th Cir. 2005) (citing Hall, 935 F.2d at 1110).            We question whether Plaintiff’s

appellate brief adequately complies with Fed. R. App. P. 28.             See id. at 840–41.

Nevertheless, we liberally construe Plaintiff’s brief to argue the district court erred in

dismissing his complaint because of his failure to comply with Rule 8.

       Rule 8 requires, among other things, “a short and plain statement of the claim

showing that the pleader is entitled to relief[.]” As Plaintiff’s amended complaint clearly

                                                 2
fails to meet this standard, the district court appropriately dismissed the complaint.

Where the district court accurately analyzes an issue, we see no useful purpose in writing

at length. We AFFIRM for substantially the same reasons set forth in the district court’s

order of dismissal. Plaintiff’s motion to proceed in forma pauperis is DENIED.




                                            Entered for the Court,



                                            Bobby R. Baldock
                                            United States Circuit Judge




                                            3